DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9, 39-46, 48-52 and 57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodard, Jr. et al. (U.S. 7,166,216), hereinafter “Woodard”, in view of Higashijima et al. (U.S. 5,397,462), hereinafter “Higashijima” and in further view of the International Publication WO 2010/081075 A2, hereinafter ‘075.

Woodard teaches a water treatment system (figure 4) including a treatment assembly 30 (figure 5) having a filter assembly; a UV reactor 32; and a base assembly 16 [as in claim 39].  As shown in figure 4, the treatment assembly 30 includes an inlet and outlet.  The base assembly includes a water inlet, a water outlet 52, a water supply connector 40 removably coupled to the treatment assembly inlet (figures 3-4), and a treated water inlet coupled to the outlet of the treatment assembly (see the outlet flow arrow for the treatment assembly of figure 4) [as in claims 1, and 48-49].

    PNG
    media_image1.png
    417
    383
    media_image1.png
    Greyscale

Woodard also teaches a treatment assembly within a vessel 60 and including a closure assembly 64 [as in claim 2].  The closure assembly includes a vessel interface (146) seating within the opening of the vessel (figure 5) and a seal interface 144 [as in claim 3].   However, Woodard doesn’t specify the treatment assembly to be pivotable and the closure assembly to include the treatment assembly outlet.  However, such is taught by Higashijima.  

    PNG
    media_image2.png
    470
    347
    media_image2.png
    Greyscale

Higashijima teaches a treatment assembly including at a top thereof a treatment assembly outlet (shown at the top of 14) forming a releasable coupling operable to engage a base receiver 11 of the base assembly in the engaged position [as in claims 2 and 50] and a treatment assembly that is pivotable relative to the water supply connector having the treatment assembly inlet 32 coupled thereto [as in claims 9 and 57].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the treatment assembly of Woodard to be pivotable as in Higashijima and his closure assembly to include the treatment assembly outlet as in Higashijima, since Higashijima teaches the benefit of accessibility when removing the filtering cartridge while avoiding leakage (col. 1, line 65 to col. 2, line 11).   As for claims 4 and 41-43, the water supply connector 65 is pivotable as the treatment assembly 14 rotates outward and the treatment assembly inlet is located thereat.  As claims 40 and 45, the base assembly includes a treatment assembly receiver that supports or cradles the treatment assembly in the tip-out and engaged positions (figures 4-5).  As for claim 44, the C-shaped support 64 maintains the vertical position of the treatment assembly in the engaged position.  Upon modification, the limitations of claims 46 and 51-52 are also taught.  

Woodard in view of Higashijima teaches a treatment assembly including a handle and a releasable coupling operable to engage a base receiver of the base assembly, but doesn’t specify a handle that is pivotable relative to the longitudinal axis of the treatment assembly between the operable and engaged position, but such is taught by ‘075.  

    PNG
    media_image3.png
    568
    451
    media_image3.png
    Greyscale
‘075 teaches a handle 40 that is pivotable relative to the longitudinal axis of a treatment assembly and between an operable position (figure 6) and an engaged position (figure 4) [as in claim 1].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the pivotable handle configuration of ‘075 in the invention of the modified Woodard, since ‘075 teaches the benefit of a handle having a position allowing the handle to used to move the entire treatment assembly and another position for allowing access to the filter therein and another (folding) position when the apparatus is in operation [0078].  Upon modification with ‘075, the modified Woodard would have the structural ability to be used as in claim 5. 

Claims 6, 47 and 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Woodard,  as modified above, and in further view of Stankowski et at. (U.S. 7,056,436), hereinafter Stankowski.  Stankowski teaches a pivoting treatment assembly 12 including various embodiments of a coupling element and handle coupling with corresponding coupling elements of the base assembly:  as shown in figures 10 and 10a, he teaches a handle 350 that pivots with the treatment assembly and including coupling elements (the flange on either side of the treatment assembly outlet) engaging with the a slot 360 and latch 375 (keepers) of the base assembly; and Figure 8 teaches an alignment rib 255 for coupling to an alignment slot 256 of the base assembly.  Stankowski is not limited to these coupling embodiments.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the coupling arrangements of Stankowski in the embodiment of the modified Woodard, since Stankowski teaches the benefits of fast and easy changeouts of pivoting treatment assemblies that minimizes or eliminates leakage and that endure proper installation (Abstract). 

Claims 7-8 and 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Woodard in view of Higashijima, 075 and Stankowski, as applied above, and in further view of Lautzenheiser et al. (U.S. 2016/0340202 A1), hereinafter Lautzenheiser.

As expanded above, Woodard teaches a treatment assembly including a closure assembly 64.  He doesn’t specify the collar coupling to ramps of the exterior wall of the vessel that also includes a stop interfacing with the collar in the closure position, but such is taught by Lautzenheiser.

    PNG
    media_image4.png
    386
    283
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    256
    309
    media_image5.png
    Greyscale



Lautzenheiser teaches a collar 68 for coupling to a vessel 60 having ramps 66 on an exterior wall surface thereof, wherein the end of each ramp forms a stop that engages the vertical portion of corresponding ramp element 98 of the collar in the closed position.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the collar and ramp arrangement of Lautzenheiser for the closure element of the modified Woodard, since Lautzenheiser teaches the benefit of leak-tight engagement [0014].  As for the limitation of the of the stop being aligned with at least one alignment element  disposed external to the vessel to facilitate alignment of the treatment assembly with the base assembly for engagement therebetween, such would have been obvious for the stop when contacting the vertical portion of 98 of the collar to be aligned with the slot 256 of the base assembly (see Stankowski) to ensure proper installation, e.g. the rib 255 is received with the slot 256 and the treatment assembly outlet is properly aligned with corresponding flow opening in the base assembly.  
 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of new grounds of rejection. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778